DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application is a continuation of and claims the benefit of priority to International Patent Application No. PCT/CN2018/097244, filed on July 26, 2018, which claims the benefit of priority to Chinese Patent Application No. 201710677499.3, filed on August 9, 2017.  
Preliminary Amendment
3.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated February 4, 2020. Claims 1-44 have been canceled; claims 45-74 are new. Claims 45-74 are currently pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on February 4, 2020, August 19, 2020, and July 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 50-54 and 70-74 rejected under 35 U.S.C. 112(b).
Regarding claim 50, it recites, “A method for wireless communication, comprising: 
receiving, by the terminal device, a Downlink Control Information (DCI) message from a base station, 
wherein the DCI message…”

Same rationale applies to the usage of the term “the terminal device” in line 3 of claim 70.
Claims 51-55 and 71-74 are rejected since they depend either from claim 50 or 70.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 45-47, 50-52, 55-57, 60-62, 65-67, and 70-72 rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2018/0205589) in view of Lin et al. (US 2019/0342867).

determining, by a base station, a sounding reference signal resource indicator or a transmit precoder matrix indicator that corresponds to port information of a phase tracking reference signal (paragraphs [0087] lines 1-12 & [0088] lines 1-13; Examiner’s Notes: base station 105-c depicted in FIG. 5 of the prior art teaches the limitation of “a base station” in the instant application; a frequency offset, e.g., the indication signal of sounding reference signal (SRS), in the prior art teaches the limitation of “a sounding reference signal resource indicator;” the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port information of a phase tracking reference signal;” in fact, base station 105-c estimating/determining frequency offset, e.g., the indication signal of SRS based on the port number of PT-RS in the prior art, as shown in step 525 in FIG. 5 of the prior art, teaches the limitation of “determining, by a base station, a sounding reference signal resource indicator or a transmit precoder matrix indicator that corresponds to port information of a phase tracking reference signal” in the instant application); and 
transmitting, by the base station, a Downlink Control Information (DCI) message to a terminal device (paragraphs [0087] lines 1-12 & [0089] lines 1-8; Examiner’s Notes: UE 115-c depicted in FIG. 5 of the prior art teaches the limitation of “a terminal device” in the instant application; DCI, e.g., Second Signal as shown in FIG. 5 of the prior art teaches the limitation of “a Downlink Control Information (DCI) message;” in fact, base station 105-c transmitting DCI, e.g., Second Signal to UE 115-c, as depicted in step 530 
Bai et al. teach the method without explicitly teaching the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator. 
Lin et al. from the same or similar field of endeavor teach implementing fairness of the method, a Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator (paragraph [0094] lines 1-9; Examiner’s Notes: SRS resource reservation indication information in the prior art teaches the limitation of “sounding reference signal resource indicator;” in fact, the DCI containing SRS resource reservation indication information in the prior art teaches the limitation of “the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lin et al. in the system of Bai et al. 
The motivation for implementing the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator, is to further enhance the mechanism of signal transmission system, wherein a terminal device 
Regarding claim 46, Bai et al. further teach the method, wherein the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “a number of ports of the phase tracking reference signal;” in fact, the identified parameters including the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal” in the instant application).  
Regarding claim 47, Bai et al. further teach the method, wherein the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: identified parameters regards to the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port identifiers of the phase tracking 
Regarding claim 50, Bai et al. teach the method for wireless communication, comprising: 
receiving, by the terminal device, a Downlink Control Information (DCI) message from a base station (paragraphs [0087] lines 1-12 & [0089] lines 1-8; Examiner’s Notes: UE 115-c and base station 105-c depicted in FIG. 5 of the prior art teaches the limitations of “terminal device” and “base station,” individually in the instant application; DCI, e.g., Second Signal as shown in FIG. 5 of the prior art teaches the limitation of “a Downlink Control Information (DCI) message;” in fact, base station 105-c transmitting DCI, e.g., Second Signal to UE 115-c, as depicted in step 530 in FIG. 5 of the prior art, teaches the limitation of “receiving, by the terminal device, a Downlink Control Information (DCI) message from a base station” in the instant application), 
wherein a sounding reference signal resource indicator or a transmit precoder matrix indicator corresponds to port information of a phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: a frequency offset, e.g., the indication signal of sounding reference signal (SRS), in the prior art teaches the limitation of “a sounding reference signal resource indicator;” the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port information of a phase tracking reference signal;” in fact, the frequency offset, e.g., the indication signal 
performing, by the terminal device, an uplink transmission using the port information of the phase tracking reference signal (paragraphs [0087] lines 1-12 & [0090] lines 1-9; Examiner’s Notes: Adjust Signal depicted in step 535 in FIG. 5 of the prior art teaches the limitation of “an uplink transmission”; in fact, UE 115-c transmitting the Adjust Signal corresponds to the port number of PT-RS in the prior art, teaches the limitation of “performing, by the terminal device, an uplink transmission using the port information of the phase tracking reference signal” in the instant application).
Bai et al. teach the method without explicitly teaching the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator. 
Lin et al. from the same or similar field of endeavor teach implementing fairness of the method, a Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator (paragraph [0094] lines 1-9; Examiner’s Notes: SRS resource reservation indication information in the prior art teaches the limitation of “sounding reference signal resource indicator;” in fact, the DCI containing SRS resource reservation indication information in the prior art teaches the limitation of “the Downlink Control Information (DCI) message 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lin et al. in the system of Bai et al. The motivation for implementing the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator, is to further enhance the mechanism of signal transmission system, wherein a terminal device receives downlink control information (DCI), the DCI carries resource reservation indication information, and the resource reservation indication information indicates the terminal device whether reserve a physical resource is to be reserved in a time-domain resource unit, then the terminal device determines a first physical resource used for transmitting a first signal in the time-domain resource unit according to the resource reservation indication information, or determines a second physical resource used for an uplink and downlink guard period in the time-domain resource unit according to the resource reservation indication information.
Regarding claim 51, Bai et al. further teach the method, wherein the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “a number of ports of the phase tracking reference signal;” in fact, the identified parameters including the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking 
Regarding claim 52, Bai et al. further teach the method, wherein the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: identified parameters regards to the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port identifiers of the phase tracking reference signal;” in fact, the identified parameters regards to/included in the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal” in the instant application).  
Regarding claim 55, Bai et al. teach the wireless communication device, comprising:   
a processor (paragraphs [0019] lines 1-11 & [0084] lines 1-11; Examiner’s Notes: base station 105-c depicted in FIG. 5 of the prior art teaches the limitation of “wireless communication device;” the processor in base station 105-c in the prior art teaches the limitation of “processor” in the instant application); and 
a memory including processor executable code (paragraph [0019] lines 1-11; Examiner’s Notes: the computer-readable medium in the prior art teaches the limitation of “memory including processor executable code” in the instant application), wherein the 
determine a sounding reference signal (SRS) resource indicator or a transmit precoder matrix indicator that corresponds to port information of a phase tracking reference signal (paragraphs [0087] lines 1-12 & [0088] lines 1-13; Examiner’s Notes: a frequency offset, e.g., the indication signal of sounding reference signal (SRS), in the prior art teaches the limitation of “a sounding reference signal resource indicator;” the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port information of a phase tracking reference signal;” in fact, base station 105-c estimating/determining frequency offset, e.g., the indication signal of SRS based on the port number of PT-RS in the prior art, as shown in step 525 in FIG. 5 of the prior art, teaches the limitation of “determine a sounding reference signal resource indicator or a transmit precoder matrix indicator that corresponds to port information of a phase tracking reference signal” in the instant application); and 
transmit a Downlink Control Information (DCI) message to a terminal device (paragraphs [0087] lines 1-12 & [0089] lines 1-8; Examiner’s Notes: UE 115-c depicted in FIG. 5 of the prior art teaches the limitation of “a terminal device” in the instant application; DCI, e.g., Second Signal as shown in FIG. 5 of the prior art teaches the limitation of “a Downlink Control Information (DCI) message;” in fact, base station 105-c transmitting DCI, e.g., Second Signal to UE 115-c, as depicted in step 530 in FIG. 5 of the prior art, teaches the limitation of “transmit a Downlink Control Information (DCI) message to a terminal device” in the instant application).

Lin et al. from the same or similar field of endeavor teach implementing fairness of the method, a Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator (paragraph [0094] lines 1-9; Examiner’s Notes: SRS resource reservation indication information in the prior art teaches the limitation of “sounding reference signal resource indicator;” in fact, the DCI containing SRS resource reservation indication information in the prior art teaches the limitation of “the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lin et al. in the system of Bai et al. 
The motivation for implementing the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator, is to further enhance the mechanism of signal transmission system, wherein a terminal device receives downlink control information (DCI), the DCI carries resource reservation indication information, and the resource reservation indication information indicates the terminal device whether reserve a physical resource is to be reserved in a time-domain resource unit, then the terminal device determines a first physical resource used for 
Regarding claim 56, Bai et al. further teach the wireless communication device, wherein the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “a number of ports of the phase tracking reference signal;” in fact, the identified parameters including the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal” in the instant application).  
Regarding claim 57, Bai et al. further teach the wireless communication device, wherein the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: identified parameters regards to the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port identifiers of the phase tracking reference signal;” in fact, the identified parameters regards to/included in the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal” in the instant application).  

a processor (paragraphs [0019] lines 1-11 & [0084] lines 1-11; Examiner’s Notes: UE 115-c depicted in FIG. 5 of the prior art teaches the limitation of “wireless communication device;” the processor in UE 115-c in the prior art teaches the limitation of “processor” in the instant application); and 
a memory including processor executable code (paragraph [0019] lines 1-11; Examiner’s Notes: the computer-readable medium in the prior art teaches the limitation of “memory including processor executable code” in the instant application), wherein the processor executable code upon execution by the processor configures the processor to: 
receive a Downlink Control Information (DCI) message from a base station (paragraphs [0087] lines 1-12 & [0089] lines 1-8; Examiner’s Notes: base station 105-c depicted in FIG. 5 of the prior art teaches the limitation of “base station” in the instant application; DCI, e.g., Second Signal as shown in FIG. 5 of the prior art teaches the limitation of “a Downlink Control Information (DCI) message;” in fact, base station 105-c transmitting DCI, e.g., Second Signal to UE 115-c, as depicted in step 530 in FIG. 5 of the prior art, teaches the limitation of “receive a Downlink Control Information (DCI) message from a base station” in the instant application), 
wherein a sounding reference signal resource indicator or a transmit precoder matrix indicator corresponds to port information of a phase tracking reference signal 
perform an uplink transmission using the port information of the phase tracking reference signal (paragraphs [0087] lines 1-12 & [0090] lines 1-9; Examiner’s Notes: Adjust Signal depicted in step 535 in FIG. 5 of the prior art teaches the limitation of “an uplink transmission”; in fact, UE 115-c transmitting the Adjust Signal corresponds to the port number of PT-RS in the prior art, teaches the limitation of “perform an uplink transmission using the port information of the phase tracking reference signal” in the instant application).
Bai et al. teach the wireless communication device without explicitly teaching the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator. 
Lin et al. from the same or similar field of endeavor teach implementing fairness of the method, a Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lin et al. in the system of Bai et al. 
The motivation for implementing the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator, is to further enhance the mechanism of signal transmission system, wherein a terminal device receives downlink control information (DCI), the DCI carries resource reservation indication information, and the resource reservation indication information indicates the terminal device whether reserve a physical resource is to be reserved in a time-domain resource unit, then the terminal device determines a first physical resource used for transmitting a first signal in the time-domain resource unit according to the resource reservation indication information, or determines a second physical resource used for an uplink and downlink guard period in the time-domain resource unit according to the resource reservation indication information.
Regarding claim 61, Bai et al. further teach the wireless communication device, wherein the port information of the phase tracking reference signal includes a number of 
Regarding claim 62, Bai et al. further teach the wireless communication device, wherein the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: identified parameters regards to the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port identifiers of the phase tracking reference signal;” in fact, the identified parameters regards to/included in the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal” in the instant application).  
Regarding claim 65, Bai et al. teach the non-transitory storage medium having code stored thereon (paragraph [0019] lines 1-11; Examiner’s Notes: the computer-readable medium in the prior art teaches the limitation of “non-transitory storage medium” in the instant application), the code upon execution by a processor (paragraph [0019] lines 1-11; Examiner’s Notes: the processor in the prior art teaches the limitation 
determining, by a base station, a sounding reference signal resource indicator or a transmit precoder matrix indicator that corresponds to port information of a phase tracking reference signal (paragraphs [0087] lines 1-12 & [0088] lines 1-13; Examiner’s Notes: base station 105-c depicted in FIG. 5 of the prior art teaches the limitation of “a base station” in the instant application; a frequency offset, e.g., the indication signal of sounding reference signal (SRS), in the prior art teaches the limitation of “a sounding reference signal resource indicator;” the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port information of a phase tracking reference signal;” in fact, base station 105-c estimating/determining frequency offset, e.g., the indication signal of SRS based on the port number of PT-RS in the prior art, as shown in step 525 in FIG. 5 of the prior art, teaches the limitation of “determining, by a base station, a sounding reference signal resource indicator or a transmit precoder matrix indicator that corresponds to port information of a phase tracking reference signal” in the instant application); and 
transmitting, by the base station, a Downlink Control Information (DCI) message to a terminal device (paragraphs [0087] lines 1-12 & [0089] lines 1-8; Examiner’s Notes: UE 115-c depicted in FIG. 5 of the prior art teaches the limitation of “a terminal device” in the instant application; DCI, e.g., Second Signal as shown in FIG. 5 of the prior art teaches the limitation of “a Downlink Control Information (DCI) message;” in fact, base station 105-c transmitting DCI, e.g., Second Signal to UE 115-c, as depicted in step 530 
Bai et al. teach implementing the method without explicitly teaching the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator. 
Lin et al. from the same or similar field of endeavor teach implementing fairness of the method, a Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator (paragraph [0094] lines 1-9; Examiner’s Notes: SRS resource reservation indication information in the prior art teaches the limitation of “sounding reference signal resource indicator;” in fact, the DCI containing SRS resource reservation indication information in the prior art teaches the limitation of “the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lin et al. in the system of Bai et al. The motivation for implementing the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator, is to further enhance the mechanism of signal transmission system, wherein a terminal device receives downlink control information (DCI), the DCI carries resource reservation indication information, and the resource reservation indication information indicates the 
Regarding claim 66, Bai et al. further teach the non-transitory storage medium, wherein the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “a number of ports of the phase tracking reference signal;” in fact, the identified parameters including the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal” in the instant application).  
Regarding claim 67, Bai et al. further teach the non-transitory storage medium, wherein the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: identified parameters regards to the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port identifiers of the phase tracking reference signal;” in fact, the identified parameters regards to/included in the port number of phase tracking reference signal (PT-RS) in the prior art teaches the 
Regarding claim 70, Bai et al. teach the non-transitory storage medium having code stored thereon (paragraph [0019] lines 1-11; Examiner’s Notes: the computer-readable medium in the prior art teaches the limitation of “non-transitory storage medium” in the instant application), the code upon execution by a processor (paragraph [0019] lines 1-11; Examiner’s Notes: the processor in the prior art teaches the limitation of “processor” in the instant application), causing the processor to implement a method that comprises:  
receiving, by the terminal device, a Downlink Control Information (DCI) message from a base station (paragraphs [0087] lines 1-12 & [0089] lines 1-8; Examiner’s Notes: UE 115-c and base station 105-c depicted in FIG. 5 of the prior art teaches the limitations of “terminal device” and “base station,” individually in the instant application; DCI, e.g., Second Signal as shown in FIG. 5 of the prior art teaches the limitation of “a Downlink Control Information (DCI) message;” in fact, base station 105-c transmitting DCI, e.g., Second Signal to UE 115-c, as depicted in step 530 in FIG. 5 of the prior art, teaches the limitation of “receiving, by the terminal device, a Downlink Control Information (DCI) message from a base station” in the instant application), 
wherein a sounding reference signal resource indicator or a transmit precoder matrix indicator corresponds to port information of a phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: a frequency offset, e.g., the indication signal of sounding reference signal (SRS), in the prior art teaches the limitation of “a 
performing, by the terminal device, an uplink transmission using the port information of the phase tracking reference signal (paragraphs [0087] lines 1-12 & [0090] lines 1-9; Examiner’s Notes: Adjust Signal depicted in step 535 in FIG. 5 of the prior art teaches the limitation of “an uplink transmission”; in fact, UE 115-c transmitting the Adjust Signal corresponds to the port number of PT-RS in the prior art, teaches the limitation of “performing, by the terminal device, an uplink transmission using the port information of the phase tracking reference signal” in the instant application).
Bai et al. teach implementing the method without explicitly teaching the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator. 
Lin et al. from the same or similar field of endeavor teach implementing fairness of the method, a Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator or the transmit precoder matrix indicator (paragraph [0094] lines 1-9; Examiner’s Notes: SRS resource reservation indication information in the prior art teaches the limitation of “sounding reference signal resource 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lin et al. in the system of Bai et al. 
The motivation for implementing the Downlink Control Information (DCI) message that includes the sounding reference signal resource indicator, is to further enhance the mechanism of signal transmission system, wherein a terminal device receives downlink control information (DCI), the DCI carries resource reservation indication information, and the resource reservation indication information indicates the terminal device whether reserve a physical resource is to be reserved in a time-domain resource unit, then the terminal device determines a first physical resource used for transmitting a first signal in the time-domain resource unit according to the resource reservation indication information, or determines a second physical resource used for an uplink and downlink guard period in the time-domain resource unit according to the resource reservation indication information.
Regarding claim 71, Bai et al. further teach the non-transitory storage medium, wherein the port information of the phase tracking reference signal includes a number of ports of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: the port number of phase tracking reference signal (PT-RS) in the prior art 
Regarding claim 72, Bai et al. further teach the non-transitory storage medium, wherein the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal (paragraph [0087] lines 1-12; Examiner’s Notes: identified parameters regards to the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “port identifiers of the phase tracking reference signal;” in fact, the identified parameters regards to/included in the port number of phase tracking reference signal (PT-RS) in the prior art teaches the limitation of “the port information of the phase tracking reference signal includes one or more port identifiers of the phase tracking reference signal” in the instant application).  

Allowable Subject Matter
11.	Claims 48, 49, 53, 54, 58, 59, 63, 64, 68, 69, 73, and 74 are objected to as being dependent upon a rejected base claim 45, 50, 55, 60, 65 or 70, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).

Similar limitations are included in claims 58, 59, 68, and 69.
Regarding claims 53 and 54, the prior art in single or in combination fails to teach "receiving, by the terminal device via a higher layer signaling message, information from the base station via a higher layer signaling message for configuring a first sounding reference signal (SRS) resource corresponding to a port identifier of the phase tracking reference signal” in combination with other limitation of the claim(s).
Similar limitations are included in claims 63, 64, 73, 74.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WEI ZHAO/           Primary Examiner
Art Unit 2473